Citation Nr: 0308683	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
September 1989, and from March 1993 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO in Buffalo, New 
York which, in pertinent part, denied an increase in a 10 
percent rating for a service-connected right knee disability; 
the veteran appealed for an increased rating.  

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.   Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board finds that despite the fact that this file was in 
the RO's possession until October 2002, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with any 
of the pertinent provisions of the VCAA that might apply to 
his claim, and that this failure constitutes a violation of 
his due process rights.  Although further delay is 
regrettable, this case must be remanded to the RO so that the 
veteran and his representative may be provided with such 
notice.

The veteran's right knee was last examined in June 2001.  
Given the length of time since the last VA examination, the 
veteran must be afforded a new examination.  38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In addition, any recent treatment records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that in precedent opinions, the VA General 
Counsel has held that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010) and for instability of a 
knee (38 C.F.R. § 4.71a, Diagnostic Code 5257). VAOPGCPREC 9-
98 and 23-97.  The RO should consider whether these precedent 
opinions are applicable in this case, and should review the 
claim for entitlement to an increased rating for a service-
connected right knee disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
right knee disability since separation 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected right knee disability.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examination and the examination report 
should reflect that such a review was 
made.  All indicated tests should be 
performed, and ranges of motion should be 
reported in degrees.  The examiner should 
indicate whether there is any instability 
of the right knee, and should indicate 
whether there is additional limitation of 
motion due to pain on use or during 
flare-ups.  All clinical findings must be 
reported in detail in the examination 
report. 

4.  The RO should then review the claim 
for entitlement to an increased rating 
for a service-connected right knee 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




